DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07-20-2018 and 08-26-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 11-04-2020 have been fully considered but they are not persuasive. Applicant argues that the cited prior fails to teach a graphene/elastomer composite as claimed. Examiner respectfully disagrees.
Holman teaches an encapsulating composite material that comprises a low refractive index material [14] and electrically conductive material [12] (i.e. graphene/elastomer composite) (paragraphs 59-64). Holman further teaches that the low refractive index material includes a thermoplastic polymers such as polypropylene (paragraphs 90), wherein the coating or encapsulating layer is elastic (i.e. elastomeric material) (paragraph 92). 
thermoplastic polymer-containing composite coating layer that is elastic and such arguments are still not persuasive for reasons made herein and of record. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2004/0018430 hereinafter Holman in view of U.S. Pre-Grant Publication No. 2017/0294643 hereinafter Burshtain. 
Regarding Claims 1, 30 and 31, Holman teaches a lithium-ion battery (paragraph 54, 82) comprising: an anode (negative electrode) active material (paragraphs 86, 88); an anode current collector (paragraph 56); a cathode (positive electrode) active material (paragraphs 86-87); a cathode current collector (paragraph 56); an electrolyte that is in ionic contact with the electrodes (paragraph 55); and a porous separator disposed between the anode active material and the cathode active material (paragraphs 102-104), wherein the anode (negative electrode) active material comprises a plurality of particles of electroactive material that is coated with a layer of a low refractive index material [14] and electrically conductive material [12] (i.e. graphene/elastomer composite) (paragraphs 59-64). Holman further teaches that the thickness of the coating film is less than 1 micron, the ionic conductivity is greater than 10-7 S/cm, and the electrical conductivity is about 4 S/cm (paragraphs 67-69, 95-97). 
(i.e. thermoplastic polymers such as polypropylene or fluorinated polymers) (paragraphs 90) and a conductive material (i.e. carbon material) (paragraph 99), wherein the coating or encapsulating layer is elastic (i.e. elastomeric material) (paragraph 92) and the low refractive index material is included in an amount of about 50% by weight of the composite coating layer (paragraphs 90, 107). 
Holman does not disclose that the conductive material in the coating layer such as carbon is specifically graphene, however, Burshtain teaches a lithium-ion cell that comprises an anode, a cathode, and an electrolyte (paragraph 47), wherein the anode active material comprises a core-shell particle including an electroactive core material (paragraph 64) and coating layer on the core (paragraph), the coating comprises a conductive material such as graphene (paragraphs 101, 159). Therefore, it would have been obvious to one of ordinary skill in the art to include a conductive material such as graphene in the coating layer before the effective filing date of the claimed invention because Burshtain discloses that such modification can enhance electronic conductivity of the active material and reduce surface potential of the core particles (paragraphs 101, 149). 
With regards to the fully recoverable tensile strain of the composite coating layer, MPEP § 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Because the structure recited in the combination of Holman and Burshtain (i.e. an electroactive material encapsulated by graphene/elastomer composite) is substantially identical to that of the claims, claimed properties or characteristics are presumed to be inherent. 

Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holman and Burshtain as applied above, and further in view of U.S. Pre-Grant Publication No. 2012/0064409 hereinafter Zhamu. 
The combination of Holman and Burshtain is described above and incorporated herein.
Regarding Claim 2, the combination does not specifically disclose that the elastomeric matrix material as claimed. 
However, Zhamu teaches a graphene-enhanced anode for lithium ion batteries that comprises anode active material coated with graphene sheet (paragraphs 39-40), wherein the anode further comprises a polymeric material such as styrene-based polymers (paragraph 50). Therefore, it would have been obvious to one of ordinary skill in the art to include a styrene-based polymer in the anode material before the effective filing date of the claimed invention because Zhamu discloses that such polymer material can improve conductivity of the anode and cycle characteristics of the battery (paragraphs 50, 59). 
The combination further teaches that the styrene based polymer is styrene butadiene rubber (paragraph 42 of Burshtain). 

Regarding Claims 4-5, the combination teaches that the graphene sheets comprise single-layer graphene or few-layer graphene, wherein said few-layer graphene is defined as a graphene platelet formed of less than 10 graphene planes (graphite platelets) and having length or width from 5 nm to 5 µm (paragraphs 14, 72 of Zhamu). 
Regarding Claims 6-8, Holman teaches that the anode active material comprises silicon or Li alloy that contains from 0.1% to 10% by weight of a metal element selected from Zn, Ag, Au, Mg, Ni, Ti, Fe, Co, V, or a combination (paragraph 88). 
Regarding Claims 9-10, the combination teaches that the anode active material is in a form of nanoparticle and the anode active material having a dimension less than 20 nm (paragraph 71 of Zhamu). 
Regarding Claims 11-14, the combination teaches that the plurality of electroactive particles are coated with a layer of carbon disposed between the plurality of particles and the graphene/elastomer composite layer, wherein the carbon material is selected from polymeric carbon or artificial graphite particle (paragraph 50 of Zhamu).
Regarding Claim 15, the combination teaches that the nanoparticle is pre-doped with lithium ions to form a prelithiated anode active material expected to have an amount of lithium from 0.1% to 54.7% by weight of said prelithiated anode active material (paragraph 48 of Zhamu). 

Regarding Claims 19 and 20, the combination teaches that the composite coating layer comprises an electron-conducting polymer (i.e. polyaniline) and a lithium ion-conducting polymer (i.e. polyethylene oxide (PEO)) (paragraph 98 of Holman). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729